The opinion of the court was delivered by
Wheeler, J.
Threats of bodily hurt which occasion such interruption or inconvenience as is a pecuniary damage, are actionable. Not the threats alone, but the threats and consequent damage together. 3 Bl. Com. 120; 2 Com. Dig. Battery, D.; Jacob Law Dic. Tit. Threats; Bouv. Law Dic. Tit. Menace; 1 Swift Dig. 477. The extortion of money or property by means of such threats, is, at common law, indictable. The Queen v. Woodward, 11 Mod. 137; 6 East. 133, note; 3 Chit Crim. Law, 607. The threats make the cause of action, by producing fear which causes damage ; and the crime, by producing fear which compels the giving over of money or property. A mere vain fear is notf sufficient. It must be founded upon an adequate threat. Co. Lit. 253 b; The King v. Southerton, 6 East. 126; Taft v. Taft et ux. 40 Vt. 229. Á threat of imprisonment is a threat of bodily hurt, and would seem to bo sufficient. Co. Litt. 253 b: The King v. Southerton, supra. In declaring for such an injury, the pleader must “ shew some just cause of feare, for feare of itself is internall and secret.” Co. Litt. 253 b. In indictments for such threats, it is not necessary to set forth the words in which the threats were made, but only the substance of the threat. 3 Chit. Crim. Law, 607; No reason for any greater particularity in civil cases is apparent. In actions for slander, the injury is occasioned wholly by words, and the words must be set forth, so as to show that they were such as would occasion an actionable injury, or no cause action would be set forth. So in indictments on statutes for sending threatening letters of certain kinds, the letters must be set out, so that they may appear to be such as the statutes were directed against. 2 East. P. C. 1122. The gist of this action is not the use of words to the injury of reputation, nor the writing-*598of anything prohibited by a particular statute, but is the threatening so as to cause pecuniary damage. It would seem to be sufficient, as to this, to set forth in substance the making of such a threat as would be adequate to the result. The only threat alleged in the first count is, that the defendants did threaten the plaintiff with great injury. This may have meant an injury to property, and not to person, and something remote and fanciful, and not anything direct and tangible. Such allegations are to be taken most strongly against the pleader. Such threats would not be sufficient to awe persons of ordinary firmness. And the count does not set forth that the defendants knew of any reason why the plaintiff could not withstand as much and as severe threatening as ordinary persons. If there was such a reason that the defendants knew of, and took, advantage of, and thereby, and by making the threat alleged, they injured the plaintiff, and all these facts were alleged, the count would, probably, be sufficient. But such facts not being alleged, cannot be presumed to exist. There seems to be a lack of any threat sufficient of itself, and of any threat m'ade sufficient by accompanying circumstances, alleged in this count, to make it sufficient. Taft v. Taft et ux., supra. In each of the other counts, a threat to imprison the plaintiff, or to cause her to be imprisoned, is distinctly alleged. In each one of all the counts it is alleged that the defendants made the threats intending to frighten, terrify, and injure the plaintiff, and that by means of the threats she was terrified, frightened, and made sick, and rendered unable to attend to her usual business and perform her usual work, and was thereby put to expense and made to suffer loss. These are sufficient allegations of pecuniary damage. Underhill v. Welton, 82 Vt. 40. All the counts, except the first, seem to set forth sufficient facts when admitted by demurrer or found by a jury, to constitute good ground of recovery.
The pro-forma judgment that the declaration was insufficient, is reversed as to all the counts but the first, and the cause is remanded, with leave to the parties to move for amendment or repleader, in the county court.